HAZEL, District Judge.
The bill alleges (he infringement of letters patent No. 629,391, for a new and useful improvement m hose supporters. The defendants demur specially to the bill. Objections 1 and 2, involved in this demurrer, are covered by the decision in the case of Elliott & Hatch Book-Typewriter Co. v. Fisher Typewriter Co. (decided by this court) 109 Fed. 330. For the reasons there stated, the grounds of demurrer 1 and 2 are sustained. The third ground is overruled. The complainant sufficiently avers that the defendants have conjointly infringed. It is alleged “that the defendants have been and are carrying on said infringements under the name of Empire Specialty Manufacturing Company, implying the existence of a corporation as the infringer, whereas in truth and in fact there is no such corporation, and that the name is fictitious and deceptive.” This sufficiently shows the relationship which the defendants bear to each other, and, in view of other averments in the complaint of infringement by the defendants, the hill must be held to sufficiently allege conjoint acts of infringement. Engraving Co. v. Hoke (C. C.) 30 Fed. 444. The demurrer as to objections 1 and 2 being sustained, the complainant may amend his hill within 30 days, without costs.